Citation Nr: 0945350	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  08-09 698A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right shoulder 
disability.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left shoulder 
disability.  

3.  Entitlement to a disability rating greater than 40 
percent for degenerative disc disease of the lumbar spine.

4.  Entitlement to a disability rating greater than 30 
percent for residuals of a left ankle fracture.

5.  Entitlement to a disability rating greater than 10 
percent for degenerative joint disease of the left hip.




REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1943 to 
October 1948 and from February 1949 to February 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
declined to reopen the Veteran's claims for service 
connection for a right shoulder disability and a left 
shoulder disability, continued a 40 percent disability rating 
for a lumbar spine disability, continued a 30 percent rating 
for a left ankle disability, and continued a 10 percent 
rating for a left hip disability.  

The Board notes that the Veteran also appealed a claim of 
service connection for posttraumatic stress disorder that the 
RO denied in an April 2007 rating decision.  A February 2008 
rating decision granted this claim, and this represents a 
complete grant of the benefits sought on appeal for this 
issue.  Therefore, this issue is not before the Board.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  The claim for service connection for a right shoulder 
disability was previously denied in a July 2002 RO decision.  
The Veteran did not appeal the decision. 

2.  Evidence received since the last final denial in July 
2002 is cumulative or redundant, does not relate to an 
unestablished fact necessary to substantiate the claim, and 
does not raise a reasonable possibility of substantiating the 
claim for service connection for a right shoulder disability. 

3.  The claim for service connection for a left shoulder 
disability was previously denied in a July 2002 RO decision.  
The Veteran did not appeal the decision. 

4.  Evidence received since the last final denial in July 
2002 is cumulative or redundant, does not relate to an 
unestablished fact necessary to substantiate the claim, and 
does not raise a reasonable possibility of substantiating the 
claim for service connection for a left shoulder disability. 

5.  Throughout the pendency of the appeal, the Veteran's 
lumbar spine disability has been manifested by flexion 
limited to no more than 20 degrees, extension limited to no 
more than 10 degrees, and lateral flexion and rotation 
limited to no more than 10 degrees, bilaterally.  It has not 
been productive of any incapacitating episodes within the 
past 12 months.  Ankylosis of the thoracolumbar spine is not 
shown.  

6.  For the period since October 23, 2005, the Veteran's 
lumbar spine disability has been manifested by neurological 
impairment that approximates no more than mild incomplete 
paralysis of the right sciatic nerve.  

7.  Throughout the pendency of the appeal, the Veteran's left 
ankle disability has been marked in degree.  There is no 
evidence of nonunion of the tibia and fibula or ankylosis of 
the ankle.  There is X-ray evidence of degenerative changes.      

8.  Throughout the pendency of the appeal, the Veteran's left 
hip disability has been manifested by flexion limited to no 
more than 45 degrees, extension limited to no more than 10 
degrees, and abduction limited to no more than 20 degrees.  
There is no additional limitation of motion due to repetitive 
motion or flare-ups.  There is X-ray evidence of degenerative 
arthritis.    


CONCLUSIONS OF LAW

1.  The July 2002 RO decision that denied the claim for 
service connection for a right shoulder disability is final.  
38 U.S.C.A. § 7104 (West 1991 & 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2001 & 2009). 

2.  New and material evidence has not been received to reopen 
a claim for service connection for a right shoulder 
disability.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§ 3.156 (2009).

3.  The July 2002 RO decision that denied the claim for 
service connection for a left shoulder disability is final.  
38 U.S.C.A. § 7104 (West 1991 & 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2001 & 2009). 

4.  New and material evidence has not been received to reopen 
a claim for service connection for a left shoulder 
disability.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§ 3.156 (2009).

5.  The criteria for a rating in excess of 40 percent 
disabling for the orthopedic manifestations of a lumbar spine 
disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5236, 5237, 5238, 5239, 5241, 5242, 5243 (2009).

6.  The criteria for a separate 10 percent rating for the 
neurological manifestations of a lumbar spine disability 
(mild incomplete paralysis of the right sciatic nerve) have 
been met.  38 U.S.C.A. §§ 1155, 5107(b), 5110(g) (West 2002); 
38 C.F.R. §§ 3.321(b), 4.25, 4.26, 4.71a, Diagnostic Code 
8520 (2009).

7.  The criteria for a rating in excess of 30 percent for 
residuals of a left ankle fracture have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5010, 5262, 5271 (2009).  

8.  The criteria for a rating in excess of 10 percent for 
degenerative joint disease of the left hip have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.14, 4.55, 
4.71a, Diagnostic Codes 5010, 5251, 5252, 5253 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2005; a rating 
decision in April 2007; and a statement of the case in 
February 2008.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claims, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the July 2009 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

New and Material Evidence 

In a July 2002 rating decision, the RO denied the Veteran's 
claims for service connection for a right shoulder disability 
and left shoulder disability.  The RO declined to reopen the 
Veteran's claims in April 2007.  While the RO found that new 
and material evidence had not been submitted to reopen the 
Veteran's claims for service connection for a right shoulder 
disability and left shoulder disability, the Board must still 
consider the question of whether new and material evidence 
has been received because it goes to the Board's jurisdiction 
to reach the underlying claims and adjudicate the claims de 
novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the 
Board finds that no such evidence has been offered, that is 
where the analyses must end.  

In a rating decision dated in July 2002, the RO denied the 
Veteran's claims for service connection for a right shoulder 
disability and left shoulder disability.  A finally 
adjudicated claim is an application which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  38 U.S.C.A. 
§§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 
20.1103 (2009).  Thus, the July 2002 RO decision became final 
because the Veteran did not file a timely appeal.  

The claims for entitlement to service connection for a right 
shoulder disability and left shoulder disability may be 
reopened if new and material evidence is submitted.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this 
application to reopen his claims in February 2005.  Under the 
applicable provisions, new evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claims.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claims.  38 C.F.R. § 3.156(a) (2009).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).  

The evidence before VA at the time of the prior final 
decision consisted of the Veteran's post-service medical 
records and the Veteran's own statements.  The evidence 
showed that the Veteran had reported shoulder problems.  The 
Board denied the claims because there was no evidence that 
related the Veteran's shoulder problems to his period of 
active service. 

The Veteran applied to reopen his claims for service 
connection for a right shoulder disability and left shoulder 
disability in February 2005.  The Board finds that the 
evidence received since the last final decision is cumulative 
of other evidence of record and does not raise a reasonable 
possibility of substantiating the Veteran's claims.

In support of his application to reopen his claim, the 
Veteran submitted additional treatment records and a July 
2009 VA examination demonstrating continued treatment for 
shoulder problems.  The treatment records and VA examination 
do not show that the Veteran's shoulder problems are related 
to his period of active service.  In fact, the July 2009 VA 
examiner opined that the Veteran's bilateral shoulder strain 
was less likely as not related to his period of service but 
was instead due to age-related progression.  The examiner 
noted that the Veteran had been out of service for 40 years, 
and that his left shoulder disability was not the same as the 
left shoulder problems for which he received treatment during 
service.  

The Board finds that no new and material evidence has been 
submitted with regard to the claims for service connection 
for a right shoulder disability and left shoulder disability.  
Although the additionally submitted medical records are new, 
in the sense that they were not previously considered by 
agency decisionmakers, they are not material.  The records do 
not show that the Veteran's shoulder problems are related to 
his period of active service.  Instead, they demonstrate that 
the Veteran's bilateral shoulder disability was due to age-
related progression rather than his period of active service.  
Accordingly, the evidence does not establish a fact necessary 
to substantiate the claims, and the claims for service 
connection for a right shoulder disability and left shoulder 
disability cannot be reopened on the basis of that evidence.  
38 C.F.R. § 3.156(a).  

Although the Veteran has submitted new evidence that was not 
before the RO in July 2002, the Board finds that the new 
evidence is not material to the claims and does not warrant 
reopening of the previously denied claims because it does not 
raise a reasonable possibility of substantiating the claims.

Therefore, it is the determination of the Board that new and 
material evidence has not been submitted with regard to the 
claims for service connection for a right shoulder disability 
and left shoulder disability since the July 2002 RO rating 
decision because no new competent evidence linking any 
current shoulder disabilities to the Veteran's service has 
been submitted.  Thus, the claims for service connection for 
a right shoulder disability and left shoulder disability are 
not reopened, and the benefits sought on appeal with regard 
to those claims remain denied.  

Increased Disability Ratings 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the Veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher rating is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2009).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2009).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the Veteran's 
entire medical history and circumstances.  38 C.F.R. § 4.1 
(2009); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The 
Board will also consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2009).

Raters must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. 
§ 4.40, taking into account any part of the musculoskeletal 
system that becomes painful on use.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The provisions regarding pyramiding do not 
forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including flare-ups.  
38 C.F.R. § 4.14 (2009).  The guidance provided by the Court 
in DeLuca must be followed in adjudicating claims where a 
rating under the diagnostic codes governing limitation of 
motion should be considered.  However, the Board notes that 
the provisions of 38 C.F.R. § 4.40 (2009) and 38 C.F.R. 
§ 4.45 (2009) should only be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).   

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2009).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  
Normal combined range of motion of the thoracolumbar spine is 
240 degrees.  Normal ranges of motion for each component of 
spinal motion provided are the maximum usable for calculating 
the combined range of motion.  38 C.F.R. § 4.71a, Plate V, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note 2 (2009).  Normal dorsiflexion of the ankle is 
from 0 to 20 degrees, and normal plantar flexion of the ankle 
is from 0 to 45 degrees.  38 C.F.R. § 4.71a, Plate II (2009).  
Normal flexion of the hip is from 0 to 125 degrees, and 
normal abduction of the hip is from 0 to 45 degrees.  
38 C.F.R. § 4.71a, Plate II.    

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45 (2009).  For the purpose of rating disability 
from arthritis, the lumbar vertebrae are considered groups of 
minor joints, and the ankle and hip are considered major 
joints.  38 C.F.R. § 4.45 (2009).

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  Diagnostic Code 
5010 (traumatic arthritis) direct that the evaluation of 
arthritis be conducted under Diagnostic Code 5003, which 
states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  
The limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5010.  In the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under Diagnostic Code 5003.  38 C.F.R. § 
4.71a, Diagnostic Code 5010, Note 1.




Lumbar Spine Disability 

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2009).  
Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term incomplete paralysis indicates a 
degree of lost or impaired function substantially less than 
the type of picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  38 C.F.R. § 4.124a.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  
38 C.F.R. § 4.123 (2009).  

The Board has evaluated the Veteran's back disorder under 
multiple diagnostic codes to determine if there is any basis 
to increase the assigned rating.  Such evaluations involve 
consideration of the level of impairment of a Veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2009). 

The General Rating Formula for Diseases and Injuries of the 
Spine, with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease provides for 
evaluation of disabilities of the spine as follows:

Unfavorable ankylosis of the entire spine (100 
percent);
 
Unfavorable ankylosis of the entire thoracolumbar 
spine (50 percent);
 
Unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine (40 
percent);
 
For forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the 
entire cervical spine (30 percent);
 
For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, 
or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis (20 percent);
 
For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or combined range of 
motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 
50 percent or more of the height (10 percent).
 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2009).

The code for intervertebral disc syndrome (Diagnostic Code 
5243), permits evaluation under either the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever results in the higher 
evaluation when all disabilities are combined.  38 C.F.R. § 
4.71a, Diagnostic Codes 5236, 5237, 5242, 5243 (2009).

When evaluating diseases and injuries of the spine, any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).

The Veteran's lumbar spine disability has been rated as 40 
percent disabling under Diagnostic Code 5010-5242.  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires the use of an additional diagnostic 
code to identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen.  38 C.F.R. § 4.27 
(2009).  Diagnostic Code 5010 pertains to traumatic arthritis 
and is rated as degenerative arthritis.  Diagnostic Code 5242 
pertains to degenerative arthritis of the spine.  38 C.F.R. § 
4.71a, Diagnostic Codes 5010, 5242 (2009).  Other applicable 
diagnostic codes include Diagnostic Code 5236, which 
contemplates sacroiliac injury and weakness; Diagnostic Code 
5237, which contemplates lumbosacral strain; Diagnostic Code 
5238, which contemplates spinal stenosis; Diagnostic Code 
5239, which contemplates spondylolisthesis or segmental 
instability; and Diagnostic Code 5241, which contemplates 
spinal fusion.  38 C.F.R. § 4.71a, Diagnostic Codes 5236, 
5237, 5238, 5239, 5241 (2009).

It has not been contended or shown in this case that the 
Veteran currently has vertebral fracture or dislocation 
(Diagnostic Code 5235) or ankylosing spondylitis (Diagnostic 
Code 5240).  Accordingly, the diagnostic codes pertaining to 
these disabilities are not applicable in the instant case.  

Post-service VA medical records dated from February 2005 to 
June 2009 show that the Veteran received intermittent 
treatment for chronic pain from his degenerative joint 
disease/osteoarthritis of the spine.  

On VA examination in October 2005, the Veteran reported 
severe pain affecting the low back that was aggravated by any 
attempt of ambulation for more than 5 to 10 minutes.  The 
Veteran reported that he was currently wheelchair bound and 
needed to be helped by his wife and daughter in his daily 
living activities.  He denied any weight loss, fever, 
malaise, dizziness, visual disturbances, numbness affecting 
the lower extremities, and rectal or bladder dysfunction.  He 
stated that he did not have any episodes of incapacitation 
over the previous 12 months.  Examination revealed a straight 
lumbosacral and thoracolumbar spine with a significant 
antalgic posture.  There was a mild spasticity that was 
palpated at the paravertebral muscles, especially in the 
right side with pain that radiated to the posterior aspect of 
the right buttock and the posterior aspect of the right 
thigh.  Range of motion testing showed 60 degrees flexion, 10 
degrees extension, and 10 degrees lateral flexion and 
rotation bilaterally.  All ranges of motion were noted to 
produce pain.  The Veteran was unable to perform any 
repetitive motion due to aggravation of pain, and the range 
of motion was unchanged.  The examiner noted that the Veteran 
had severe limitation of motion due to pain, fatigue, 
weakness, and lack of endurance.  Motor and sensory 
examination were essentially intact, and there was no muscle 
weakness.  Deep tendon reflexes were 2+ and equal and 
bilateral in both lower extremities.  There were no 
pathological reflexes noted.  The Veteran had a positive 
straight leg raising test on the right while in the sitting 
position.  The examiner observed that the Veteran had sat in 
a wheelchair for the rest of the examination and that he had 
been brought into the examining room by his daughter, who had 
been pushing him in his wheelchair.  The diagnosis was 
discogenic disease of the lumbosacral spine and 
spondylolisthesis in L4-L5.  

At a July 2009 VA examination, the Veteran reported that the 
pain in his low back was 8/10.  He stated that there was no 
radiation of pain.  He denied bowel or bladder dysfunction 
and motor or sensory deficits of the bilateral lower 
extremities.  He reported that his back pain increased in 
severity with walking.  He stated that he did not use a brace 
or orthotic but that he walked with a cane, walker, or 
scooter.  He asserted that there had been no flare-ups or 
exacerbations, nor had there been any physician-ordered bed 
rest in the past 12 months.  Examination revealed that the 
lumbar spine had tenderness to palpation.  There was no 
crepitus, instability, spasm, or weakness.  Range of motion 
testing showed 20 degrees flexion, 10 degrees extension, and 
10 degrees lateral flexion and rotation bilaterally.  There 
was pain throughout the arc of motion.  On repetitive 
testing, range of motion values were unchanged without any 
pain, fatigue, weakness, or incoordination.  Neurological 
examination indicated decreased sensation in a nondermatomal 
distribution in the bilateral lower extremities.  There was 
4/5 strength in all muscle groups.  Dorsalis pedis pulses 
were 1+.  There were no focal deficits.  Deep tendon reflexes 
were symmetric but diminished.  There was negative straight 
leg raise bilaterally.  Babinski was downgoing, and there was 
no clonus bilaterally.  The diagnosis was degenerative disc 
disease of the lumbar spine.  

Under the criteria delineated in the General Rating Formula 
for Diseases and Injuries of the Spine, a higher rating of 50 
percent is warranted if there is unfavorable ankylosis of the 
entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5236, 5237, 5238, 5239, 5241, 5242 (2009).  VA 
examinations dated in October 2005 and July 2009 show no 
evidence of unfavorable ankylosis of the lumbar spine.  Thus, 
the schedular criteria of Diagnostic Codes 5236, 5237, 5238, 
5239, 5241, and 5242 cannot serve as a basis for an increased 
rating.  

In evaluating whether Diagnostic Code 5243, the code 
pertaining to intervertebral disc syndrome, would entitle the 
Veteran to a higher rating, the Board notes that under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, a higher rating of 60 percent is 
warranted where the evidence reveals incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  Incapacitating episodes are defined as requiring 
bed rest prescribed by a physician and treatment by a 
physician.  On VA examination in October 2005, the Veteran 
denied experiencing any incapacitating episodes in the past 
12 months.  The July 2009 VA examination also showed no 
evidence of incapacitating episodes in the past 12 months.  
Additionally, none of the VA treatment records show 
incapacitating episodes as defined by VA regulation.  Thus, 
the Veteran is not entitled to an increased rating based upon 
incapacitating episodes.

As the Veteran is not entitled to an increased rating based 
on incapacitating episodes, it is necessary to determine 
whether he is entitled to a higher rating if his chronic 
orthopedic and neurological manifestations are evaluated 
separately and combined with all other disabilities.

Turning first to the orthopedic manifestations, on VA 
examination in October 2005, the Veteran had 60 degrees 
flexion, 10 degrees extension, and 10 degrees lateral flexion 
and rotation bilaterally.  All ranges of motion were noted to 
produce pain.  The Veteran was unable to perform any 
repetitive motion due to aggravation of pain, and the range 
of motion was unchanged.  The examiner noted that the Veteran 
had severe limitation of motion due to pain, fatigue, 
weakness, and lack of endurance.  On VA examination in July 
2009, the Veteran had 20 degrees flexion, 10 degrees 
extension, and 10 degrees lateral flexion and rotation 
bilaterally.  There was pain throughout the arc of motion.  
On repetitive testing, range of motion values were unchanged 
without any pain, fatigue, weakness, or incoordination.  
There was no evidence of ankylosis of the lumbar spine at 
either examination.  Taken together, these ranges of motion 
would not warrant a rating in excess of 40 percent under the 
general rating formula.  The requirement for a higher rating 
under the general rating formula, unfavorable ankylosis of 
the entire thoracolumbar spine, is not demonstrated.  
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009).    

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore neuritis and 
neuralgia of that nerve.  Complete paralysis of the sciatic 
nerve, which is rated as 80 percent disabling, contemplates 
foot dangling and dropping, no active movement possible of 
muscles below the knee, and flexion of the knee weakened or 
(very rarely) lost.  Disability ratings of 10 percent, 20 
percent and 40 percent are assignable for incomplete 
paralysis which is mild, moderate or moderately severe in 
degree, respectively.  A 60 percent rating is warranted for 
severe incomplete paralysis with marked muscle atrophy.  
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2009).  The 
provisions of Diagnostic Code 8620 refer to neuritis of the 
sciatic nerve, and Diagnostic Code 8720 refers to neuralgia 
of the sciatic nerve.

On VA examination in October 2005, the Veteran had a mild 
spasticity that was palpated at the paravertebral muscles, 
especially in the right side with pain that radiated to the 
posterior aspect of the right buttock and the posterior 
aspect of the right thigh.  Motor and sensory examination 
were essentially intact, and there was no muscle weakness.  
Deep tendon reflexes were 2+ and equal and bilateral in both 
lower extremities.  There were no pathological reflexes 
noted.  The Veteran had a positive straight leg raising test 
on the right while in the sitting position.  At the July 2009 
VA examination, neurological examination indicated decreased 
sensation in a nondermatomal distribution in the bilateral 
lower extremities.  There was 4/5 strength in all muscle 
groups.  Dorsalis pedis pulses were 1+.  There were no focal 
deficits.  Deep tendon reflexes were symmetric but 
diminished.  There was negative straight leg raise 
bilaterally.  Babinski was downgoing, and there was no clonus 
bilaterally.    

The Veteran has complained of neurological abnormalities 
related to his lumbar spine disability, including pain that 
radiated into the right leg.  The Board finds that the 
current medical evidence shows that the Veteran suffered from 
right leg radiculopathy related to his lumbar spine 
disability as of October 23, 2005.  Therefore, a separate 10 
percent rating for neurological impairment is warranted as of 
October 23, 2005, the date first shown in the medical 
evidence of record that the criteria for a compensable 
separate rating were met.  The Board finds that a higher 
rating for right leg radiculopathy is not warranted because 
the involvement is wholly sensory and more nearly 
approximates the criteria of mild incomplete paralysis.  
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2009).  No rating 
is assigned for any left leg neurologic symptomatology 
because the severity of that symptomatology does not rise to 
the level of a compensable rating.  

The Board is required to consider the effect of pain and 
weakness when rating a service-connected disability on the 
basis of limitation of motion.  38 C.F.R. §§ 4.40, 4.45 
(2008); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board 
has considered the Veteran's complaints of pain, as well as 
all evidence of record related to limitation of motion, 
weakened motion, excess motion, incoordination, fatigability, 
and pain on motion.  The Veteran's pain has not further 
limited his range of motion at either VA examination, and at 
no time has there been evidence of ankylosis of the lumbar 
spine, which would warrant a 50 percent rating under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5236, 5237, 
5238, 5239, 5241, 5242.  Therefore, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to an increased rating for the orthopedic 
manifestations of his lumbar spine disability.

In sum, the weight of the credible evidence demonstrates that 
the orthopedic manifestations of the Veteran's lumbar spine 
disability have warranted no more than a 40 percent rating 
throughout the pendency of the appeal.  However, the Board 
finds that the Veteran is entitled to a separate 10 percent 
rating for the neurological component of his lumbar spine 
disability as of October 23, 2005.  The Board has resolved 
all reasonable doubt in favor of the claimant in making this 
decision.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).   

Left Ankle Disability 

The Veteran's left ankle disability has been rated as 30 
percent disabling under Diagnostic Code 5010-5262.  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires the use of an additional diagnostic 
code to identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen.  38 C.F.R. § 4.27 
(2009).  Diagnostic Code 5010 pertains to traumatic 
arthritis, which is rated as degenerative arthritis.  
Diagnostic Code 5262 pertains to impairment of the tibia and 
fibula.  38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5262 
(2009).  Diagnostic Code 5271, which pertains to limited 
motion of the ankle, is also applicable.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5271 (2009).

In considering the applicability of other diagnostic codes, 
the Board finds that Diagnostic Codes 5270 (ankylosis of the 
ankle), 5272 (ankylosis of the subastralgar or tarsal joint), 
5273 (malunion of the os calcis or astralgus), and 5274 
(astralgalectomy), are not applicable as there was no 
evidence of ankylosis, malunion of the os calcis or 
astralgus, or astralgalectomy on VA examination in October 
2005 and July 2009.  Accordingly, these diagnostic codes may 
not serve as the basis for an increased rating in this case.  

Post-service VA medical records dated from February 2005 to 
June 2009 show that the Veteran incurred a left ankle 
fracture in January 2005 after a fall, for which he received 
treatment.  

On VA examination in October 2005, the examiner noted that 
recent X-rays of the Veteran's left ankle had identified 
degenerative joint disease affecting the left ankle in 
addition to the injury to the Lisfranc joint associated with 
the January 2005 fracture of the tarsonavicular bone.  The 
Veteran reported left ankle pain that was aggravated by any 
attempt of ambulation and relieved by rest and foot 
elevation.  Examination of the left foot revealed significant 
dependent edema affecting both lower extremities, including 
the calf muscle.  There was severe swelling from the knee 
down.  The left foot showed significant swelling from the 
dependent edema apparently associated with cardiovascular 
insufficiency.  There were no gross deformities, callus 
formation, or skin breakdown of the left foot except for 
ulcers in the distal leg of the left foot associated with 
dependent edema and cardiovascular insufficiency.  Range of 
motion of the left foot showed 10 degrees dorsiflexion, 25 
degrees plantar flexion, 10 degrees inversion, and 5 degrees 
eversion.  Repetitive action of dorsiflexion and plantar 
flexion of the left foot against gravity was met with 
increased pain, fatigue, weakness, and lack of endurance, but 
there was no additional limitation of motion.  The diagnosis 
was status post fracture of the tarsonavicular bone of the 
left foot and progressive degenerative joint disease 
affecting the left ankle.  

At a July 2009 VA examination, the Veteran described left 
ankle stiffness in the morning.  He reported that he had 
constant left ankle pain that was 8/10 in severity and 
located diffusely in the ankle.  He stated that he did not 
use a brace or orthotic but ambulated with a cane or walker 
and also used a scooter at times.  He reported no problems 
with activities of daily living other than getting out of 
bed.  He denied any flare-ups.  Examination revealed that the 
left ankle had 5 degrees dorsiflexion and 20 degrees plantar 
flexion.  There was pain with extremes of plantar flexion, 
but there was no additional limitation of motion with 
repetitive motion.  The ankle was tender to palpation along 
the medial and lateral portions in the soft tissues.  There 
was negative talar tilt and anterior drawer.  The axis of the 
Achilles was in alignment of the axis of the tibia.  There 
was no evidence of abnormal weight bearing, crepitus, or 
instability.  No palpable masses were found.  The diagnosis 
was residuals of left ankle fracture.  

Diagnostic Code 5271 provides a maximum 20 percent disability 
rating for marked limitation of motion of the ankle.  
38 C.F.R. § 4.71a, Diagnostic Code 5271.  Since the Veteran 
is already in receipt of a 30 percent rating for his left 
ankle disability throughout the pendency of the appeal, an 
increased rating under Diagnostic Code 5271 is not warranted.

The Board also finds that the Veteran is not entitled to a 
rating in excess of 30 percent under the diagnostic criteria 
pertaining to impairment of the tibia and fibula.  Diagnostic 
Code 5262 provides for a 30 percent rating where there is 
malunion of the tibia and fibula with marked knee or ankle 
disability.  A 40 percent evaluation is warranted where 
nonunion of the tibia and fibula is productive of loose 
motion requiring a knee brace.  38 C.F.R. § 4.71a, Diagnostic 
Code 5262.  While the Board has determined that the Veteran 
has a marked left ankle disability, there is no X-ray 
evidence of nonunion of the tibia and fibula.  Therefore, an 
increased rating of 40 percent is not warranted under this 
diagnostic code.

In sum, the Board finds that the weight of the credible 
evidence demonstrates that the Veteran's left ankle 
disability did not warrant a rating in excess of 30 percent 
disabling for all periods under consideration.  The 
preponderance of the evidence is against the claim, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
Left Hip Disability 

The Veteran's left hip disability has been rated as 10 
percent disabling under Diagnostic Code 5010, which 
contemplates traumatic arthritis and is rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2009).  
Other applicable diagnostic codes include Diagnostic Code 
5251, which contemplates limitation of extension of the 
thigh; Diagnostic Code 5252, which contemplates limitation of 
flexion of the thigh; and Diagnostic Code 5253, which 
contemplates impairment of the thigh.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5251, 5252, 5253 (2009).    

In considering the applicability of other diagnostic codes, 
the Board finds that Diagnostic Codes 5250 (ankylosis of the 
hip), 5254 (flail joint of the hip), and 5255 (impairment of 
the femur) are not applicable as there was no evidence of 
ankylosis, flail joint, or impairment of the femur on VA 
examination in October 2005 and July 2009.  Accordingly, 
these diagnostic codes may not serve as the basis for an 
increased rating in this case.  
    
On VA examination in October 2005, the Veteran described 
severe pain in the left hip that had degenerated into 
degenerative joint disease.  He reported recently 
experiencing pain affecting the left trochanteric bursa that 
was aggravated by being in a sitting position in his 
wheelchair and relieved by abduction of the legs.  
Examination revealed that the range of motion in the 
Veteran's left hip was restricted by pain.  Range of motion 
testing showed 70 degrees flexion, 10 degrees extension, 20 
degrees abduction, 15 degrees adduction, 20 degrees internal 
rotation, and 30 degrees external rotation.  The repetitive 
actions of flexion and extension in the left hip were met 
with increased pain, fatigue, weakness, and lack of 
endurance, but there was no additional limitation of motion.  
The diagnosis was degenerative joint disease of the left hip 
and status post trauma received while in active service.  

At a July 2009 VA examination, the Veteran reported pain in 
the left buttock which radiated to the left groin that was 
present with walking and cold weather.  The pain was an 8/10 
in severity.  He denied using a brace or orthotic.  He stated 
that he did not have any problems with activities of daily 
living other than getting out of bed.  He reported walking 
with a cane, walker, or scooter.  He denied having any 
flare-ups.  Examination revealed that the Veteran was 
nontender to palpation over the greater trochanter.  Range of 
motion testing showed 45 degrees flexion, 5 degrees 
extension, 5 degrees internal rotation, 20 degrees external 
rotation, 30 degrees abduction, and 20 degrees adduction.  
There was pain with extremes of flexion.  On repetitive 
motion testing, there was no additional limitation of motion 
due to pain, fatigue, weakness, or incoordination.  The 
Veteran had no crepitus or instability of the left hip.  He 
was unable to tolerate Stinchfield or Fabere test.  The 
diagnosis was degenerative joint disease of the left hip.  

Under Diagnostic Code 5010, a 20 percent rating is warranted 
for X-ray evidence of arthritis involving two or more major 
joint groups with occasional incapacitating exacerbations.  
38 C.F.R. § 4.71a, 5010.  In this case, there is no X-ray 
evidence that two or more joint groups are involved in the 
Veteran's arthritis of the left hip, so an increased rating 
is not warranted under Diagnostic Code 5010.  

Diagnostic Code 5251 addresses limitation of extension of the 
thigh.  When extension is limited to 5 degrees, a maximum 10 
percent rating is warranted.  Diagnostic Code 5252 addresses 
limitation of flexion of the thigh.  When flexion is limited 
to 45 degrees, a 10 percent rating is warranted.  When 
flexion is limited to 30 degrees, a 20 percent rating is 
warranted.  When flexion is limited to 20 degrees, a 30 
percent rating is warranted.  When flexion is limited to 10 
degrees, then a 40 percent rating is warranted.  Diagnostic 
Code 5253 addresses impairment of the thigh.  A 10 percent 
rating is assigned when there is limitation of rotation of 
the thigh, and the Veteran cannot toe-out more than 15 
degrees, or when there is limitation of adduction of the 
thigh, and the Veteran cannot cross the legs.  When there is 
limitation of abduction, and motion lost beyond 10 degrees, 
then a 20 percent rating is assigned.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5251, 5252, 5253 (2009).  

In this case, Diagnostic Code 5251 cannot serve as a basis 
for an increased rating, as 10 percent is the maximum 
available rating under that code, and the Veteran is already 
in receipt of a 10 percent rating under Diagnostic Code 5010 
throughout the pendency of the appeal.  38 C.F.R. § 4.71a, 
Diagnostic Code 5251.  

On VA examination in October 2005, the Veteran was found to 
have 70 degrees flexion, 10 degrees extension, 20 degrees 
abduction, 15 degrees adduction, 20 degrees internal 
rotation, and 30 degrees external rotation.  The repetitive 
actions of flexion and extension in the left hip were met 
with increased pain, fatigue, weakness, and lack of 
endurance, but there was no additional limitation of motion.  
On VA examination in July 2009, range of motion testing of 
the left hip showed 45 degrees flexion, 5 degrees extension, 
5 degrees internal rotation, 20 degrees external rotation, 30 
degrees abduction, and 20 degrees adduction.  There was pain 
with extremes of flexion.  On repetitive motion testing, 
there was no additional limitation of motion due to pain, 
fatigue, weakness, or incoordination.  Normal range of motion 
for flexion of the hip is 0 to 125 degrees, and normal range 
of motion for abduction of the hip is 0 to 45 degrees.  Based 
upon these measurements, the Board finds that the Veteran is 
not entitled to a higher rating for his left hip disability.  
Specifically, he does not have limitation of flexion of the 
thigh at the hip to 30 degrees, or limitation of abduction of 
the thigh with motion lost beyond 10 degrees, as is required 
for a 20 percent rating under either Diagnostic Code 5252 or 
Diagnostic Code 5253.  38 C.F.R. § 4.71a, Diagnostic Codes 
5252, 5253.

In considering the effect of additional range of motion lost 
due to pain, fatigue, weakness, or lack of endurance 
following repetitive use or flare-ups, there was no 
additional limitation of motion with repetitive motion or 
flare-ups found at either the October 2005 or the July 2009 
VA examinations.  The Board finds, in considering the 
foregoing and applying the above figures to the limitation of 
motion codes, that the criteria for more than a 10 percent 
rating for the left hip are not satisfied.  There is no 
limitation of motion due to pain that is so great and 
persistent so as to result in limited motion to the degree 
required for a higher rating of 20 percent under the cited 
limitation of motion codes.  There is no credible evidence 
that any pain on use or during flare-ups, abnormal movement, 
fatigability, incoordination, or any other such factors 
results in the left hip being limited in motion to the extent 
required for a 20 percent rating.  See 38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
   
 In sum, the Board finds that the weight of the credible 
evidence demonstrates that the Veteran's left hip disability 
did not warrant a rating in excess of 10 percent disabling 
for all periods under consideration.  The preponderance of 
the evidence is against the claim, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence not having been submitted, the 
Veteran's application to reopen the claim for service 
connection for a right shoulder disability is denied.  

New and material evidence not having been submitted, the 
Veteran's application to reopen the claim for service 
connection for a left shoulder disability is denied.  

A disability rating greater than 40 percent for the 
orthopedic manifestations of a lumbar spine disability is 
denied.  

A separate 10 percent disability rating for the neurological 
manifestations of a lumbar spine disability is granted, as of 
October 23, 2005.

A disability rating greater than 30 percent for residuals of 
a left ankle fracture is denied.

A disability rating greater than 10 percent for degenerative 
joint disease of the left hip is denied.



___________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


